Citation Nr: 1415551	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury.

2.  Entitlement to an initial rating higher than 10 percent for flexion contracture of the right (middle finger) proximal interphalangeal (PIP) joint.  

3.  Entitlement to an initial rating higher than 10 percent for pleural calcification due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for residuals of a right foot injury, and granted service connection for flexion contracture of the right PIP joint and for pleural calcification due to asbestos exposure.  The Veteran disagreed with the ratings assigned.    

In February 2014, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  The Board has reviewed the contents of the paperless file.

The claim for entitlement to an initial rating higher than 10 percent for pleural calcification due to asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's right foot disability is not shown to have had its onset during service; arthritis of the right foot was not manifest to a compensable degree within one year of separation from service; and a right foot disability, first documented after service, is not shown to be related to an injury, or event during service.

2.  The Veteran is in receipt of the maximum rating under Diagnostic Code 5229 for flexion contracture of the right middle finger PIP joint, and there is no evidence of unfavorable or favorable ankylosis affecting individual or multiple digits.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for residuals of a right foot injury have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for a rating in excess of 10 percent for flexion contracture of the right middle finger PIP joint have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5225, 5229 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in October 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration.  Thereafter, the claims were readjudicated in the April 2013 supplemental statement of the case.

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  The record was held open for 30 days for him to submit this additional documentation, but nothing was submitted.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims, to include medical opinions and records in support of the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has any prejudice been identified in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims herein decided.  As such, the Board finds that the essential duties set forth in 38 C.F.R. § 3.103(c)(2) were met.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, together with private and VA treatment records have been obtained.  In addition, the Veteran has been provided with VA examinations in connection with his present claims.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.
Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims service connection is warranted for residuals of an in-service injury to the right foot.  Specifically, the Veteran contends while aboard the USS Siboney, sometime around 1956, the wheel of a helicopter ran over his right foot.  As a result, he spent three weeks in sick bay confined to a hospital bed with his foot elevated.  He asserts the foot was not placed in a cast, nor was he given crutches.  The Veteran does not recall seeking medical treatment after he was released back to light duty.  He reportedly ignored his right foot symptoms after service discharge and initially sought medical treatment for his right foot sometime in 1979 or 1981.    

In support of his claim, in 2008 the Veteran submitted various lay statements from his spouse, former spouse, his sister, and acquaintances, to the effect that he experienced foot problems since his right foot injury in service.  The lay statements relate the Veteran's report of injuring his foot in service when a helicopter ran over it.  Additionally, the Veteran submitted a statement from T.P., who reported serving with the Veteran aboard the USS Siboney and indicated that he recalled the Veteran injured his right foot sometime in 1956 or 1957 when a helicopter ran over the foot, causing the Veteran to be in sick bay for a period of two to three weeks.  

In this case, the medical evidence shows that the Veteran has a right foot disability.  The various diagnoses have included degenerative osteoarthritis, hammer toes, and plantar fasciitis.  Upon review of the record, the Board finds that the most probative evidence is against the claim.  

While the Veteran attributes his right foot disability to the in-service injury, it does not necessarily follow that there is a relationship between any current right foot disability and the service injury described.  The Veteran is competent to report that he had right foot problems in service and since service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2013).  However, as further discussed below, the evidence does not support a finding that his complaints are residuals of the claimed in-service injury, or that the complaints may be traced back to an in-service injury.     

The service treatment records reflect that x-rays of the right foot taken in May 1955.  The reasons for this action was not set forth, but they showed a slight separation of the ephyses of the right tibia on the lateral aspect.  On physical examination conducted 2 years later in May 1957, the Veteran reported a medical history of foot trouble, but on examination, the clinician marked and then crossed out the box indicating abnormal feet.  There is no documentation of an injury to the right foot as described by the Veteran, there is no evidence of treatment for residuals of a right foot injury, nor is there any indication that the Veteran was ever prescribed limitation to light duty for a right foot condition.  There were no further records of any foot complaints during the Veteran's service, and on examination in November 1958, shortly before his discharge, his right foot was clinically evaluated as normal.  Thus, the service treatment records lack the combination of manifestations sufficient to identify a chronic right foot disability and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.

After service, private treatment records starting in 1990 document treatment for both feet.  In an April 1990 medical statement, the Veteran's treating podiatrist, Dr. D.E.B., reported treating the Veteran for painful feet due to peripheral vascular disease, angeo edema and venous stasis, since October 1986.  Dr. D.E.B. opined that the condition was directly related to the performance of the Veteran's post-service work duties, which required prolonged standing and walking.  (The Veteran worked for the postal service.)  Treatment records from Dr. D.E.B. also showed that the Veteran was treated for bilateral ingrown toe nails, bilateral hammertoes, corns, onychomycosis and calluses in both feet.  In January 2007, the Veteran complained of pain in both heels, of sudden onset.  Examination of the feet revealed bilateral heel spur at that time.  In November 2007, the Veteran was treated for bilateral plantar fasciitis and heel spur.  In November 2008, Dr. D.E.B. noted that examination of the right toes revealed osteoarthritis.   

These facts make plain there are numerous reasons to have foot complaints, reinforcing the conclusion that lay statements attributing the cause of the Veteran's complaints to any one thing carries no weight.  It also makes plain the Veteran did not have an on-going disability during service, and continuing thereafter, as the foot was normal at service separation and when the Veteran eventually sought treatment many years later, he did not relate any history of a chronic disability since service.  

Thus, the Board accords no probative weight to the lay statements indicating an on-going history of foot problems since service or which attempt to link current disability to service.  

In this regard, the Board notes the May 2011 comment by Dr. D.E.B. where he indicated that examination of the Veteran revealed bilateral foot osteoarthritis, greater on the right foot than the left foot, secondary to trauma in the Navy.  Also noted are the statements dated in April 2011 and December 2012, where Dr. D.E.B. reiterated his opinion stating that the Veteran suffered from severe osteoarthritic changes in both feet, and as osteoarthritis was worse on the right foot than on the left foot, it was likely due to previous trauma sustained during an injury in the military.  

Although the statements from Dr. D.E.B. were prepared by a health-care professional, they are nevertheless mere conclusions without medical analysis.  Significantly, Dr. D.E.B. who treated the Veteran since 1986, did not explain the lack of findings related to degenerative changes in the right foot until 2007.  Moreover, there is no mention in the private treatment records of an in-service injury to the foot until 2011, after the Veteran filed the current claim for VA benefits, and more than 20 years after he began treating the Veteran for his feet.  To the extent that Dr. D.E.B. associates the current right foot disability to military trauma, he failed to acknowledge the lack of documentation of a right foot injury in the service treatment records or contemporaneous with service, or the lack of documentation of a diagnosis of a chronic right foot disability until more than 25 years after service discharge.  Accordingly, the Board finds that the statements from Dr. D.E.B. are not persuasive.  

The Veteran was examined for VA purposes in March 2011.  At that time, the Veteran reported injuring his right foot when a helicopter ran over his foot.  Reportedly, he was treated with medication and released to light duty for a few weeks.  The Veteran related onset of right ankle pain in 1956, which progressively worsened.  He took over-the-counter medication to treat the pain.  X-rays of the right ankle revealed mild degenerative changes.  The examiner noted that the service treatment records documented x-ray findings of slight separation of the ephyses of the right tibia on the lateral aspect, and documented the Veteran's report of foot trouble in May 1957.  Following a review of the Veteran's claims file and an examination of the Veteran, the examiner diagnosed mild degenerative changes of the right ankle, not likely due to service as arthritis of the ankle was not noted in service or immediately following service discharge.  The examiner further found that the current right foot condition was less likely than not related to in-service x-ray findings of slight separation of the ephyses of the right tibia on the lateral aspect.  In this regard, the examiner noted that following the May 1955 x-rays there was no follow-up treatment, indicating it was an incidental benign finding.  The examiner concluded that the diagnosed degenerative changes were due to the natural process of aging.  

The Veteran underwent a second VA foot examination in November 2012.  The examiner noted matatarsalgia and hammer toes of the right foot.  Following a review of the claims file and an examination of the Veteran, the examiner opined that the Veteran's right foot disability was less likely than not related to service.  The examiner explained that the service treatment records contained no findings consistent with a right foot injury and there was no evidence of degenerative changes in either foot.   

The Board assigns greater weight to the medical opinions of the VA examiners because they contemplate the credible facts of the case and are consistent with them.  They explained why current findings associated with the right foot disorders were not due to service, with an internal logic consistent with the known facts.  

In summary, the most probative evidence shows that the currently diagnosed right foot disability was not shown in service or for many years after service, and is not otherwise related to active service, to include any injury or incident therein.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

The Veteran's flexion contracture of the right middle finger PIP joint is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229. 

Diagnostic Code 5229 provides the rating criteria for limitation of motion of the index or long finger.  A noncompensable rating is assigned for a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is assigned for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 

On VA examination in December 2009, the examiner noted that the Veteran's service treatment records documented an injury to the right middle finger in October 1958 due to hyperextension.  The finger was sutured.  The Veteran developed flexion contracture of the middle finger.  The Veteran, who was noted to be right hand dominant, reported treating the pain with over-the-counter medication, as needed.  He described the pain as intermittent with remissions, with no flare-ups.  The Veteran complained of difficulty with repetitive movements and holding objects for prolonged periods of time.  The condition was manifested by decreased hand strength.  No other symptoms were noted.  There was no history of neoplasm.  

On physical examination, there was no objective evidence of pain with motion.  Right distal interphalangeal (DIP) motion was limited by 10 degrees, PIP motion was limited by 60 degrees.  Angulation was 40 degrees.  Right metatarsophalangeal (MP) joint was normal and the finger aligned with the hand.  There was no gap between the long finger and proximal transverse crease of the hand.  There was no additional limitation of motion.  The digit was not ankylosed, nor was there amputation of the finger.  There was no decreased dexterity for twisting, probing, writing, touching, and expression.  X-rays revealed flexion/extension deformity in the third digit with no acute fracture or dislocation.  While the Veteran was had been retired since 1990, the examiner opined that the condition resulted in significant occupational impairment due to problems lifting and carrying, and with tasks requiring repetitive movements.  It had no impact of the Veteran's ability to perform activities of daily living.  

The Board has also considered the Veteran's VA and private treatment records.  However, these records do not provide any information regarding range of motion of the finger, or show the Veteran suffers from ankylosis on any digits of the right hand. 

The Board has considered the Veteran's statements regarding his right finger disability and finds that they are competent and credible.  The preponderance of the evidence, however, is against the assignment of a rating in excess of 10 percent.  The currently assigned rating is the maximum rating allowed under Diagnostic Code 5229.  As such, the assignment of a rating in excess of 10 percent is impossible under these diagnostic criteria. 

The Board has considered the other diagnostic criterion related to the fingers to determine whether an increased rating is warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic codes, however, are simply not applicable to this disability, as there is no evidence of unfavorable or favorable ankylosis affecting individual or multiple digits.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227. 

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, as discussed above, the record shows that the manifestation of the right finger disability at issue is consistent with those contemplated by the applicable schedular criteria.  Accordingly, the Board has concluded that referral of this case for extraschedular consideration is not in order. 

Finally, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, the VA examiner noted that the Veteran retired in 1990.  Nonetheless, the examiner opined that the condition resulted in significant occupational impairment due to problems lifting and carrying, and with tasks requiring repetitive movements, although it had no impact of the Veteran's ability to perform activities of daily living.  Despite the limitations imposed by the Veteran's flexion contracture of the right PIP joint, the fact remains that the evidence does not suggest the Veteran is incapable of obtaining and maintaining substantially gainful employment due to the right finger disability.  Accordingly, Rice considerations are inapplicable in this case.



ORDER

Service connection for residuals of a right foot injury is denied.

An initial rating higher than 10 percent for flexion contracture of the right middle finger proximal interphalangeal joint is denied.  


REMAND

The Veteran seeks a rating higher than 10 percent for his respiratory disorder, diagnosed as pleural calcification due to asbestos exposure.  Although his last VA examination is not overly stale, review of the claims file shows that his respiratory disorder may have worsened since he was last examined in 2009.  

The Veteran underwent a VA respiratory examination in December 2009.  The examiner noted that the Veteran's respiratory disorder, diagnosed as pleural calcification due to asbestos exposure, had no significant effects on the Veteran occupationally, nor did it affect his activities of daily living.  At his Board hearing in February 2014, the Veteran asserted that his respiratory disability had increased in severity since his most recent VA examination.  He reported shortness of breath and productive cough, which was not previously found on VA examination in 2009.  He stated that he had been issued an inhaler by VA.  A new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

At the personal hearing, the Veteran also indicated that he was being treated by Dr. Meyers for his respiratory disorder.  These records have not been associated with the claims file.  Accordingly, relevant ongoing medical records, if any, should also be obtained, to include any VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of any additional private health care providers who have treated him for his respiratory disorder, to include Dr. Meyers that he wishes VA to consider in connection with this matter.  These records should be sought together with any relevant VA treatment records dated since August 2009. 

2.  After obtaining any additional records to the extent possible, scheduled the Veteran for a VA examination to determine the current severity of his respiratory disability. The examiner should review the claims file and should note that review in the examination report.  The report should set forth all complaints, findings, and diagnoses relating to the Veteran's service-connected pleural calcifications.  The indicated tests should be accomplished.  

3.  Then, readjudicate the claim.  If any benefit sought remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


